

116 HR 4899 IH: Rural America Health Corps Act
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4899IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. David P. Roe of Tennessee (for himself, Mrs. Bustos, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish the National Health Service Corps Rural
			 Provider Loan Repayment Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural America Health Corps Act. 2.National Health Service Corps Rural Provider Loan Repayment ProgramSubpart III of part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is amended by adding at the end the following:
			
				338O.National Health Service Corps Rural Provider Loan Repayment Program
					(a)Establishment
 (1)In generalThe Secretary shall establish a demonstration project to provide for the participation in the Loan Repayment Program described in section 338B of individuals who are eligible for such program, subject to subsection (b), and who agree to complete their service obligation in a health professional shortage area that is a rural area.
 (2)Clarification of additional rural area positionsThe individuals receiving assistance under this subsection shall be in addition to any individuals who are otherwise participating in the Loan Repayment Program described in section 338B and who agree to complete their service obligation in a health professional shortage area that is a rural area.
						(b)Procedure
 (1)EligibilityTo be eligible to receive assistance under subsection (a), with respect to the program described in section 338B, an individual shall—
 (A)comply with all rules and requirements described in such section, except section 338B(f)(1)(B)(iv) and as provided in paragraph (2); and
 (B)agree to serve for a time period equal to 5 years, or such longer period as the individual may agree to, in a health professional shortage area that is a rural area.
							(2)Requirements
 (A)In generalExcept as otherwise provided in this section, all provisions in this subpart and subpart II pertaining to the administration of, and other requirements with respect to, the Loan Repayment Program described in section 338B shall apply to the demonstration project established under this section.
 (B)Payments for years servedConsistent with subparagraph (A) and subsections (f) and (g) of section 338B, the Secretary shall pay on behalf of an individual receiving assistance under subsection (a) loans in accordance with such subsection (g) for each year of obligated service the individual contracts to serve under paragraph (1)(B).
 (c)DesignationsThe demonstration project described in subsection (a), and any providers who are selected to participate in such project, shall not be considered by the Secretary in the designation of health professional shortage areas under section 332 during fiscal years 2020 through 2024.
 (d)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit a report to the relevant committees of Congress that evaluates the participation of individuals in the demonstration project under subsection (a), the impact of such participation on rural areas, and the benefit and feasibility of permanently allowing such placements in the Loan Repayment Program.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2020 through 2024.
 (f)Definition of rural areaFor purposes of this section, the term rural area has the meaning given such term in section 330J(e).. 